DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 21 November 2022 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-13, 15, and 17-21 are pending in this application.
Claims 1, 9, 12-13, 15, and 19 are amended.
Claim 21 is newly added.
Claims 1-13, 15, and 17-21 are presented for examination. 

Response to Amendments
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 1 December 2022 is being considered by the examiner. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 8-11 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US Publication Number 2019/0343035 A1) in view of Wendte et al. (US Publication Number 2016/0095274 A1). 
Regarding claim 1, Smith teaches a computer-implemented method comprising: receiving a prior field map representing locations of a first agricultural operation performed on a field by a first agricultural machine prior to operation, on the field, of a second agricultural machine separate from the first agricultural machine (Smith: Para. 24, 35; actual path may be taken by a previous path plan work to utilizes the actual path and/or the actual path map to create or otherwise determine a path for the vehicle and/or the work tool during one or more subsequent pass(es) through the work area; the actual path may be taken by a previous path plan work tool that is different than the work tool and/or taken by a previous path plan vehicle that is different from the vehicle); receiving a location sensor signal indicative of a sensed geographic location of the second agricultural machine on the field (Smith: Para. 20; work tool guidance system includes the receiver and/or a separate receiver to determine the location of the work tool in the work area).
Smith doesn’t explicitly teach the second agricultural machine having a plurality of sections that are independently controllable to perform a second agricultural operation on the field that is different than the first agricultural operation.
However Wendte, in the same field of endeavor, teaches the second agricultural machine having a plurality of sections that are independently controllable (Wendte: Para. 14-15; agricultural implement can be a planter including an on-row storage system receiving seeds from the primary delivery system and having multiple row units; amount of seed necessary for each individual row unit can be calculated based on the prescription map).
It would have been obvious to one of ordinary skill in the art as of the effective filing date to have incorporate Wendte’s individual row unit control (Wendte: Para. 14-15) into Smith’s actual path used to plan subsequently passes through the work area (Smith: Para. 24) in order to monitor the position of the implement for selective and calibrated release of seed types through the row units (Wendte: Para. 15, 34, 43).
In the following limitations, Smith teaches to perform a second agricultural operation on the field that is different than the first agricultural operation (Smith: Para. 35; the actual path may be taken by a previous path plan work tool that is different than the work tool and/or taken by a previous path plan vehicle that is different from the vehicle); based on the location sensor signal, determining a first relative location of a first section, of the plurality of sections of the second agricultural machine, to the locations represented in the prior field map (Smith: Para. 20, 24; the receiver and/or a separate receiver to determine the location of the work tool in the work area; processor or other component of the system utilizes the actual path and/or the actual path map to create or otherwise determine a path for the vehicle and/or the work tool during one or more subsequent pass(es) through the work area); based on the location sensor signal, determining a second relative location of a second section, of the plurality of sections of the second agricultural machine, to the locations represented in the prior field map (Smith: Para. 20, 26; work tool guidance system includes the receiver and/or a separate receiver (not shown) to determine the location of the work tool in the work area; controller, the processor, and/or another component of the system controls the vehicle and/or the work tool along a modified path associated with the modified path plan).
Smith doesn’t explicitly teach generating a first control signal to control the first section of the second agricultural machine based on the first relative location; and generating a second control signal to control the second section of the second agricultural machine based on the second relative location, wherein the first second of the second agricultural machine is controlled differently than the second section of the second agricultural machine.
However Wendte, in the same field of endeavor, teaches generating a first control signal to control the first section of the second agricultural machine based on the first relative location (Wendte: Para. 15, 43; the amount of seed necessary for each individual row unit can be calculated based on the prescription map; control system monitors the position of the implement relative to an approaching inter-zone boundary); and generating a second control signal to control the second section of the second agricultural machine based on the second relative location, wherein the first second of the second agricultural machine is controlled differently than the second section of the second agricultural machine (Wendte: Para. 15, 43; the amount of seed necessary for each individual row unit can be calculated based on the prescription map; control system monitors the position of the implement relative to an approaching inter-zone boundary).
It would have been obvious to one of ordinary skill in the art as of the effective filing date to have incorporate Wendte’s individual row unit control (Wendte: Para. 14-15) into Smith’s actual path used to plan subsequently passes through the work area (Smith: Para. 24) in order to monitor the position of the implement for selective and calibrated release of seed types through the row units (Wendte: Para. 15, 34, 43).
Regarding claim 2, Smith teaches the computer-implemented method of claim 1, wherein the prior field map comprises a field pass map that represents an input application of the first agricultural machine to the field during the first agricultural operation (Smith: Para. 24, 35; actual path may be taken by a previous path plan work to utilizes the actual path and/or the actual path map to create or otherwise determine a path for the vehicle and/or the work tool during one or more subsequent pass(es) through the work area; the actual path may be taken by a previous path plan work tool that is different than the work tool and/or taken by a previous path plan vehicle that is different from the vehicle).
Regarding claim 3, Smith teaches the computer-implemented method of claim 2, wherein the first and second agricultural operations are performed during a same crop growing season (Smith: Para. 37; the actual path of the seeder may be utilized or followed for passes by the vehicle, implement, or any other equipment in the work area for the remainder of the season).
Regarding claim 4, Smith teaches the computer-implemented method of claim 3, wherein each of the first and second agricultural operations comprises a different one of: a field preparation application; a planting application; an agricultural product application; or a harvesting application (Smith: Para. 38; a planter being pulled by the vehicle plants seed along a path in the work area; a side dress fertilizer applicator then travels through the work area).
Regarding claim 5, Smith teaches the computer-implemented method of claim 2, wherein the second agricultural machine comprises an agricultural product application machine configured to apply an agricultural product to the field (Smith: Para. 38; a side dress fertilizer applicator then travels through the work area).
Regarding claim 8, Smith teaches the computer-implemented method of claim 1, wherein the second agricultural machine comprises an agricultural harvesting machine (Smith: Para. 35; a harvester following a modified path plan later in the season). 
Regarding claim 9, Smith doesn’t explicitly teach further comprising: defining a buffer area; and controlling the first section based on the defined buffer area.
However Wendte, in the same field of endeavor, teaches further comprising: defining a buffer area (Wendte: Para. 34; predicting with the control system when the tractor and/or implement will reach an inter-zone boundary B (FIG. 5) and stopping delivery of a current seed type(s) being delivered in a current zone(s)); and controlling the first section based on the defined buffer area (Wendte: Para. 44; before reaching the inter-zone boundary B, the control system commands stopping further release of the currently released seed type(s) from the bulk storage system).
It would have been obvious to one of ordinary skill in the art as of the effective filing date to have incorporate Wendte’s individual row unit control (Wendte: Para. 14-15) into Smith’s actual path used to plan subsequently passes through the work area (Smith: Para. 24) in order to monitor the position of the implement for selective and calibrated release of seed types through the row units (Wendte: Para. 15, 34, 43).
Regarding claim 10, Smith doesn’t explicitly teach further comprising generating a user interface having a buffer zone user input mechanism; and defining the buffer zone based on user actuation of the buffer zone user input mechanism.
However Wendte, in the same field of endeavor, teaches further comprising generating a user interface having a buffer zone user input mechanism (Wendte: Para. 33, 45; tractor controller and includes a monitor and various input devices to allow an operator to see the statuses and to control various operations of the tractor; the control system looks ahead to determine what seed types to plant in what order based on when the planter and each of the individual row units or sections will cross inter-zone boundaries; equally applicable here, to make look-ahead predictions and issue corresponding control commands to the implement); and defining the buffer zone based on user actuation of the buffer zone user input mechanism.
Wendte includes a monitor and input devices so that the operator can control various operations of the tractor (Wendte: Para. 33). The system includes inter-zone boundaries and how they help control the individual row units and what seed types and in what order using a look-ahead prediction. The inter-zone boundaries are a buffer between the various zones. Wendte’s control system allows for operator selected or defined path planning strategy to create the controls (Wendte: Para. 45). Therefore, the operator can edit the inter-zone boundaries through control input to create the path the vehicle will take.
It would have been obvious to one of ordinary skill in the art as of the effective filing date to have incorporate Wendte’s individual row unit control (Wendte: Para. 14-15) into Smith’s actual path used to plan subsequently passes through the work area (Smith: Para. 24) in order to monitor the position of the implement for selective and calibrated release of seed types through the row units (Wendte: Para. 15, 34, 43).
Regarding claim 11, Smith teaches the computer-implemented method of claim 1, and further comprising: generating a field metric based on the prior field map and performance of the second agricultural operation (Smith: Para. 24, 35; actual path may be taken by a previous path plan work to utilizes the actual path and/or the actual path map to create or otherwise determine a path for the vehicle and/or the work tool during one or more subsequent pass(es) through the work area; the actual path may be taken by a previous path plan work tool that is different than the work tool and/or taken by a previous path plan vehicle that is different from the vehicle).
Regarding claim 19, Smith teaches an agricultural machine control system comprising: field data receiving logic configured to receive prior field data representing locations of a first agricultural operation performed on a field by a first agricultural machine prior to operation, on the field, of a second agricultural machine separate from the first agricultural machine (Smith: Para. 24, 35; actual path may be taken by a previous path plan work to utilizes the actual path and/or the actual path map to create or otherwise determine a path for the vehicle and/or the work tool during one or more subsequent pass(es) through the work area; the actual path may be taken by a previous path plan work tool that is different than the work tool and/or taken by a previous path plan vehicle that is different from the vehicle); sensor logic configured to receive a location sensor signal indicative of a sensed geographic location of the second agricultural machine on the field (Smith: Para. 20; work tool guidance system includes the receiver and/or a separate receiver to determine the location of the work tool in the work area).
Smith doesn’t explicitly teach the second agricultural machine having a plurality of sections that are independently controllable.
However Wendte, in the same field of endeavor, teaches the second agricultural machine having a plurality of sections that are independently controllable (Wendte: Para. 14-15; agricultural implement can be a planter including an on-row storage system receiving seeds from the primary delivery system and having multiple row units; amount of seed necessary for each individual row unit can be calculated based on the prescription map).
It would have been obvious to one of ordinary skill in the art as of the effective filing date to have incorporate Wendte’s individual row unit control (Wendte: Para. 14-15) into Smith’s actual path used to plan subsequently passes through the work area (Smith: Para. 24) in order to monitor the position of the implement for selective and calibrated release of seed types through the row units (Wendte: Para. 15, 34, 43).
In the following limitation, Smith teaches to perform a second agricultural operation on the field that is different than the first agricultural operation (Smith: Para. 35; the actual path may be taken by a previous path plan work tool that is different than the work tool and/or taken by a previous path plan vehicle that is different from the vehicle).
Smith doesn’t explicitly teach control logic configured to: determine a relative location of each given section, of the plurality of sections.
However Wendte, in the same field of endeavor, teaches control logic configured to: determine a relative location of each given section, of the plurality of sections (Wendte: Para. 43; control system monitors the position of the implement relative to an approaching inter-zone boundary; represented at block 111, before reaching the inter-zone boundary B, the control system commands stopping further release of the currently released seed type(s) from the bulk storage system).
It would have been obvious to one of ordinary skill in the art as of the effective filing date to have incorporate Wendte’s individual row unit control (Wendte: Para. 14-15) into Smith’s actual path used to plan subsequently passes through the work area (Smith: Para. 24) in order to monitor the position of the implement for selective and calibrated release of seed types through the row units (Wendte: Para. 15, 34, 43).
In the following limitation, Smith teaches relative to the locations represented by the prior field data (Smith: Para. 20, 24; the receiver and/or a separate receiver to determine the location of the work tool in the work area; processor or other component of the system utilizes the actual path and/or the actual path map to create or otherwise determine a path for the vehicle and/or the work tool during one or more subsequent pass(es) through the work area).
Smith doesn’t explicitly teach generate a control signal to control the given section based on the relative location, wherein a first section of the plurality of sections of the second agricultural machine is controlled differently than a second section of the plurality of sections of the second agricultural machine. 
However Wendte, in the same field of endeavor, teaches generate a control signal to control the given section based on the relative location, wherein a first section of the plurality of sections of the second agricultural machine is controlled differently than a second section of the plurality of sections of the second agricultural machine (Wendte: Para. 15, 43; the amount of seed necessary for each individual row unit can be calculated based on the prescription map; control system monitors the position of the implement relative to an approaching inter-zone boundary).
It would have been obvious to one of ordinary skill in the art as of the effective filing date to have incorporate Wendte’s individual row unit control (Wendte: Para. 14-15) into Smith’s actual path used to plan subsequently passes through the work area (Smith: Para. 24) in order to monitor the position of the implement for selective and calibrated release of seed types through the row units (Wendte: Para. 15, 34, 43).
Regarding claim 20, Smith teaches the control system of claim 19, wherein the prior field data comprises a field pass map that represents an input application of the first agricultural machine to the field during the first agricultural operation (Smith: Para. 24, 35; actual path may be taken by a previous path plan work to utilizes the actual path and/or the actual path map to create or otherwise determine a path for the vehicle and/or the work tool during one or more subsequent pass(es) through the work area; the actual path may be taken by a previous path plan work tool that is different than the work tool and/or taken by a previous path plan vehicle that is different from the vehicle), and the first and second agricultural operations are performed during a same growing season (Smith: Para. 37; the actual path of the seeder may be utilized or followed for passes by the vehicle, implement, or any other equipment in the work area for the remainder of the season) and each comprise a different one of: a field preparation application; a planting application; an agricultural product application; or a harvesting application (Smith: Para. 38; a planter being pulled by the vehicle plants seed along a path in the work area; a side dress fertilizer applicator then travels through the work area). 
Regarding claim 21, Smith doesn’t explicitly teach wherein the first section is activated and the second section is deactivated.
However Wendte, in the same field of endeavor, teaches wherein the first section is activated and the second section is deactivated (Wendte: Para. 12; first primary delivery assembly is deactivated before the agricultural implement crosses the boundary between the first and second zones; second primary delivery assembly is activated to deliver seeds of the second type from the second compartment through the agricultural implement for initial release of the seeds of the second type onto the agricultural field at a time that corresponds to the agricultural implement crossing the boundary between the first and second zones).
It would have been obvious to one of ordinary skill in the art as of the effective filing date to have incorporate Wendte’s individual row unit control (Wendte: Para. 14-15) into Smith’s actual path used to plan subsequently passes through the work area (Smith: Para. 24) in order to monitor the position of the implement for selective and calibrated release of seed types through the row units (Wendte: Para. 15, 34, 43).

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US Publication Number 2019/0343035 A1) in view of Wendte et al. (US Publication Number 2016/0095274 A1) and in further view Kocer et al. (US Publication 2011/0054743 A1).
Regarding claim 6, Smith and Wendte don’t explicitly teach wherein the second agricultural machine comprises a spraying machine, and each section comprises a set of spray nozzles configured to spray the agricultural product.
 Kocer teaches wherein the second agricultural machine comprises a spraying machine, and each section comprises a set of spray nozzles configured to spray the agricultural product (Kocer: Para. 30, 32; a liquid control valve which is in fluid communication with the fertilizer container and with a flowmeter, the liquid control valve and flowmeter being in further operative communication with controller to allow commands therefrom to either increase or decrease fluid flow; spraying).
It would have been obvious to one or ordinary skill as of the effective filing date to incorporate Kocer’s control of spray nozzles (Kocer: Para. 30, 32) into Wendte’s individual row unit control (Wendte: Para. 14-15) and Smith’s actual path used to plan subsequently passes through the work area (Smith: Para. 24) in order for each individual row unit to increase or decrease fluid flow based on control commands (Kocer: Para. 30, 32).
Regarding claim 7, Smith doesn’t explicitly teach wherein the first agricultural operation comprises a planting operation performed by a planting machine.
However Wendte, in the same field of endeavor, teaches wherein the first agricultural operation comprises a planting operation performed by a planting machine (Wendte: Para. 15; the implement is a planter and when the planter first starts in the field).
It would have been obvious to one of ordinary skill in the art as of the effective filing date to have incorporate Wendte’s individual row unit control (Wendte: Para. 14-15) into Smith’s actual path used to plan subsequently passes through the work area (Smith: Para. 24) in order to monitor the position of the implement for selective and calibrated release of seed types through the row units (Wendte: Para. 15, 34, 43).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US Publication Number 2019/0343035 A1) in view of Wendte et al. (US Publication Number 2016/0095274 A1) and in further view Wilson (US Patent Number 10,201,121 B1).
Regarding claim 12, Smith and Wendte don’t explicitly teach wherein the field metric represents one or more of: an estimate amount of remaining crop to be processed for the second agricultural operation; an estimate amount of remaining field area for the second agricultural operation; or an estimate amount of remaining time for the second agricultural operation.
However Wilson, in the same field of endeavor, teaches wherein the field metric represents one or more of: an estimate amount of remaining crop to be processed for the second agricultural operation; an estimate amount of remaining field area for the second agricultural operation; or an estimate amount of remaining time for the second agricultural operation (Wilson: Col. 13 Lines 1-12; estimating remaining area of field for field operations).
It would have been obvious to one of ordinary skill in the art as of the effective filing date to have incorporate Wilson’s estimating remaining area of field for field operations (Wilson: Col. 13 Lines 1-12) and Wendte’s individual row unit control (Wendte: Para. 14-15) into Smith’s actual path used to plan subsequently passes through the work area (Smith: Para. 24) in order to estimate how much more spray is needed based on average application rate so far (Wilson: Col. 13 Lines 1-12).


Claim 13, 15, 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Wendte et al. (US Publication Number 2016/0095274 A1) in view of Kocer et al. (US Publication 2011/0054743 A1) and in further view of Smith et al. (US Publication Number 2019/0343035 A1).
Regarding claim 13, Wendte teaches a mobile agricultural spraying machine comprising: a field operation subsystem comprising a plurality of sections that are independently controllable (Wendte: Para. 14-15; agricultural implement can be a planter including an on-row storage system receiving seeds from the primary delivery system and having multiple row units; amount of seed necessary for each individual row unit can be calculated based on the prescription map). 
Wendte doesn’t explicitly teach each section of the plurality of sections comprising a set of spray nozzles configured to spray an agricultural product.
However Kocer, in the same field of endeavor, teaches each section of the plurality of sections comprising a set of spray nozzles configured to spray an agricultural product (Kocer: Para. 30, 32; a liquid control valve which is in fluid communication with the fertilizer container and with a flowmeter, the liquid control valve and flowmeter being in further operative communication with controller to allow commands therefrom to either increase or decrease fluid flow; spraying).
It would be obvious to one of ordinary skill in the art as of the effective filing date to incorporate Kocer’s nozzles (Kocer: Para. 30, 32) into Wendte’s individual row unit control (Wendte: Para. 14-15) in order to control the flowmeter through a liquid control valve (Kocer: Para. 30). 
In the following limitations Wendte and Kocer don’t explicitly teach a control system configured to: receive a prior field planting map representing a planting locations by a prior agricultural planting operation performed on the field by an agricultural planting machine that traversed the field separate from the mobile agricultural spraying machine; receive a location sensor signal indicative of a sensed geographic location of the mobile agricultural spraying machine on the field.
However Smith, in the same field of endeavor, teaches a control system configured to: receive a prior field planting map representing a planting locations by a prior agricultural planting operation performed on the field by an agricultural planting machine that traversed the field separate from the mobile agricultural spraying machine (Smith: Para. 38; a planter being pulled by the vehicle plants seed along a path in the work area; a sprayer then travels through the work area along the same recorded seeding path); receive a location sensor signal indicative of a sensed geographic location of the mobile agricultural spraying machine on the field (Smith: Para. 20, 38; work tool guidance system includes the receiver and/or a separate receiver to determine the location of the work tool in the work area; a sprayer then travels through the work area along the same recorded seeding path).
It would be obvious to one of ordinary skill in the art as of the effective filing date to incorporate Smith’s actual path used to plan subsequently passes through the work area (Smith: Para. 24) and Kocer’s nozzles (Kocer: Para. 30, 32) into Wendte’s individual row unit control (Wendte: Para. 14-15) in order to path plan for a harvester based on an initial actual path of the planter earlier in the season (Smith: Para. 35). 
In the following limitation, Wendte teaches based on the location sensor signal, determine a first relative location of a first section, of the plurality of sections, to the planting locations represented in the prior field planting map (Wendte: Para. 45; prescription map PM and path planning strategy).
In the following limitations Wendte and Kocer don’t explicitly teach based on the location sensor signal, determine a second relative location of a second section, of the plurality of sections, to the planting locations represented in the prior field planning map.
However Smith, in the same field of endeavor, teaches based on the location sensor signal, determine a second relative location of a second section, of the plurality of sections, to the planting locations represented in the prior field planning map (Smith: Para. 20, 26; work tool guidance system includes the receiver and/or a separate receiver (not shown) to determine the location of the work tool in the work area; controller, the processor, and/or another component of the system controls the vehicle and/or the work tool along a modified path associated with the modified path plan).
It would be obvious to one of ordinary skill in the art as of the effective filing date to incorporate Smith’s actual path used to plan subsequently passes through the work area (Smith: Para. 24) and Kocer’s nozzles (Kocer: Para. 30, 32) into Wendte’s individual row unit control (Wendte: Para. 14-15) in order to path plan for a harvester based on an initial actual path of the planter earlier in the season (Smith: Para. 35). 
In the following limitations, Wendte teaches generate a first control signal to control the first section based on the first relative location (Wendte: Para. 15, 43; the amount of seed necessary for each individual row unit can be calculated based on the prescription map; control system monitors the position of the implement relative to an approaching inter-zone boundary); and generate a second control signal to control the second section based on the second relative location (Wendte: Para. 15, 43; the amount of seed necessary for each individual row unit can be calculated based on the prescription map; control system monitors the position of the implement relative to an approaching inter-zone boundary).
Regarding claim 15, Wendte and Kocer don’t explicitly teach wherein the prior agricultural operation and the given agricultural operation are performed during a same crop growing season. 
However Smith, in the same field of endeavor, teaches wherein the prior agricultural operation and the given agricultural operation are performed during a same crop growing season (Smith: Para. 37; the actual path of the seeder may be utilized or followed for passes by the vehicle, implement, or any other equipment in the work area for the remainder of the season).
It would be obvious to one of ordinary skill in the art as of the effective filing date to incorporate Smith’s actual path used to plan subsequently passes through the work area (Smith: Para. 24) and Kocer’s nozzles (Kocer: Para. 30, 32) into Wendte’s individual row unit control (Wendte: Para. 14-15) in order to path plan for a harvester based on an initial actual path of the planter earlier in the season (Smith: Para. 35). 
Regarding claim 17, Wendte teaches the mobile agricultural machine of claim 13, wherein the control system is configured to: define a buffer area (Wendte: Para. 34; predicting with the control system when the tractor and/or implement will reach an inter-zone boundary B and stopping delivery of a current seed type(s) being delivered in a current zone(s)); and control the plurality of sections based on the defined buffer area (Wendte: Para. 44; before reaching the inter-zone boundary B, the control system commands stopping further release of the currently released seed type(s) from the bulk storage system).
Regarding claim 18, Wendte and Kocer don’t explicitly teach wherein the control system is configured to: generate a field metric based on the prior field map and performance of the given agricultural operation.
However Smith, in the same field of endeavor, teaches wherein the control system is configured to: generate a field metric based on the prior field map and performance of the given agricultural operation (Smith: Para. 24, 35; actual path may be taken by a previous path plan work to utilizes the actual path and/or the actual path map to create or otherwise determine a path for the vehicle and/or the work tool during one or more subsequent pass(es) through the work area; the actual path may be taken by a previous path plan work tool that is different than the work tool and/or taken by a previous path plan vehicle that is different from the vehicle).
It would be obvious to one of ordinary skill in the art as of the effective filing date to incorporate Smith’s actual path used to plan subsequently passes through the work area (Smith: Para. 24) and Kocer’s nozzles (Kocer: Para. 30, 32) into Wendte’s individual row unit control (Wendte: Para. 14-15) in order to path plan for a harvester based on an initial actual path of the planter earlier in the season (Smith: Para. 35). 






Response to Arguments
Applicant’s arguments, filed 21 November 2022, with respect to the rejection of claims 1-20 under 35 U.S.C. §103 have been considered but are moot because the arguments do not apply to the references being used in the current rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
McNichols et al. US Publication Number 2020/0281110 A1 teaches defined a buffer zone.
Starr US Publication Number 2018/0014452 A1 teaches user inputted zone.
Rusciolelli et al. US Publication Number 2017/0311534 A1 teaches multiple automated agricultural vehicle path planning.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA E LINHARDT whose telephone number is (571) 272-8325.  The examiner can normally be reached on M-TR, M-F: 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 272-1206.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.




/L.E.L./Examiner, Art Unit 3663


/ADAM D TISSOT/Primary Examiner, Art Unit 3663